Citation Nr: 1537496	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  13-17 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for depression, to include as secondary to service-connected back and bilateral lower extremity disabilities.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for high cholesterol.

5.  Entitlement to service connection for asthma.  

6.  Entitlement to service connection for hypertension, claimed as high blood pressure.

7.  Entitlement to an increased rating for lumbosacral strain with residual intervertebral disc syndrome (lumbosacral strain), currently evaluated as 40 percent disabling.

8.  Entitlement to an increased rating for left lower extremity radiculopathy, currently evaluated as 20 percent disabling.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran had active military service from August 1978 to June 1985.

These matters come before the Board of Veterans' Appeals (Board) from September 2011 (increased rating for lumbosacral strain) and October 2014 (service connection for depression, high blood pressure, high cholesterol, asthma and sleep apnea and increased rating for left lower extremity radiculopathy) rating decisions of the Department of Veteran Affairs (VA), Regional Office (RO) in St. Louis, Missouri and from a September 2013 (tinnitus and TDIU) rating decision of the RO in St. Paul, Minnesota.  Jurisdiction of the claims file resides with the St. Louis, Missouri RO.

Notably, the November 2014 notice of disagreement reflects the Veteran's disagreement with the effective date of award assigned for his left lower extremity radiculopathy.  When the RO granted service connection and assigned a 20 percent rating for his left lower extremity radiculopathy in the September 2011 rating decision, the Veteran did not file a notice of disagreement with any aspect of the decision as to this matter.  Thus, it is final by operation of law.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  A final decision is generally not subject to revision on the same factual basis.  38 C.F.R. § 3.104(a).  Previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error.  38 C.F.R. § 3.105(a).  The issue of clear and unmistakable error, which must be specific, has not been raised in this claim.  Given that the September 2011 rating decision is final, the effective date of the grant of a higher rating for left lower extremity radiculopathy must be determined in relation to a subsequent claim.

In April 2015, the Veteran's attorney submitted additional evidence directly to the Board with a waiver of RO (Agency of Original Jurisdiction (AOJ)) consideration.  In May 2015, the Veteran's attorney submitted copies of the Veteran's Social Security Disability records on a computer disc without a waiver of initial RO consideration (these records were subsequently scanned into the Veteran's electronic claims file).  As the Veteran perfected his appeals after February 2, 2013, a waiver of initial AOJ review is not required.  38 U.S.C.A. § 7105(e) (West 2014); VA Fast Letter 14-02 (May 2, 2014).

The matters of service connection for asthma and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's depression is reasonably shown to be caused by his service-connected back and lower extremity disabilities.

2.  The Veteran's tinnitus was not noted (or alleged to have been manifested) in service, and is not shown to be related to his service.

3.  It is not shown that the Veteran has, or during the pendency of this claim has had, a sleep disorder

4.  An elevated cholesterol count is not of itself a compensable disability; an underlying disability related to service is not shown.

5.  For the entire appeal period, there was no evidence of unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes due to intervertebral disc syndrome.

6.  For the entire appeal period, left lower extremity radiculopathy has been manifested by no more than moderate impairment of the left sciatic nerve.

7.  The Veteran's service-connected disabilities (lumbosacral strain with residual intervertebral disc syndrome, rated 40 percent, and radiculopathy of the lower extremities associated with lumbosacral strain, each rated 20 percent) are rated 60 percent combined and share a common etiology; they, in combination with his now service-connected depression, are shown to render him incapable of maintaining regular substantially gainful employment.


CONCLUSIONS OF LAW

1.  Service connection for depression is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).

2.  Service connection for tinnitus is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

3.  Service connection for a sleep apnea is not warranted.  38 U.S.C.A. § 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  Service connection for high cholesterol is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

5.  The criteria for a rating in excess of 40 percent for the lumbosacral strain have not been met or approximated.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (Codes) 5235-5243 (2015).

6.  The criteria for an initial rating in excess of 20 percent for left lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code (Code) 8520 (2015).

7.  The schedular criteria for TDIU are met; a TDIU rating is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist claimants in developing claims.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).  The duty to notify provisions were satisfied in May 2011 (lumbosacral strain), July 2013 (left lower extremity radiculopathy, tinnitus and TDIU) and by his acknowledgement on his April 2014 VA Form 21-526EZ, Application for Disability Compensation and Related Compensation Benefits, that he had received such notice in connection with his increased rating and service connection claims.

The duty to assist has also been satisfied.  The Veteran's service treatment records (STRs), post-service medical records (including from the Social Security Administration) and lay statements are in the claims file and were reviewed in connection with his claims.  He has not identified any additional outstanding evidence in these matters that could be used to substantiate his claims.

The Veteran was provided VA examinations for his service-connected lumbosacral strain and left lower extremity radiculopathy in June 2011, May 2013 and October 2014.  The examinations are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations. 

The Veteran also underwent VA examination for his claim of service connection for tinnitus in April 2013 and the record includes a March 2015 Mental Disorders (Other Than PTSD and Eating Disorders) Disability Benefits Questionnaire (DBQ).  He has not argued, and the record does not reflect, that these examinations were inadequate (and service connection for depression is granted herein).  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations provide sufficient information to decide the claims.  Examinations specific for sleep apnea and high cholesterol are not necessary as there is no evidence suggesting that the Veteran currently has or during the appeal period has had a sleep disorder, including sleep apnea, or a disability manifested by high cholesterol.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases, including tinnitus as organic diseases of the nervous system, may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for tinnitus as organic diseases of the nervous system).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  Establishing service connection on a secondary basis requires: (1) competent evidence (a medical diagnosis) of a current disability (for which secondary service connection is sought); (2) evidence of a service connected disability; and (3) competent evidence that the current disability was either (a) caused or (b) aggravated by the service connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995)(en banc).

Depression

The Veteran claims service connection for depression, including as secondary to his service-connected back and bilateral lower extremity disabilities.  It is not in dispute that he has been diagnosed with depressive disorder due to another medical condition with mixed features.  See March 2015 Mental Disorders DBQ.  He is also currently service connected for lumbosacral strain and radiculopathy of the lower extremities.  The March 2015 Mental Disorders DBQ (and attached opinion) (the only relevant medical opinion of record) includes the opinion that the Veteran's lower back condition and left leg condition, including left lower extremity radiculopathy, "have caused the depressive disorder."  This opinion is based on examination of the Veteran, review of his claims file and pertinent medical literature.  The examiner explained that the Veteran's "chronic pain limits him from being able to do things that he would like to do which has caused him to be more isolated from others," he is frustrated due to the pain from walking for long periods of time and he has become increasingly irritable due to his pain and physical limitations.  Alternatively, the examiner opined that the Veteran's service connected low back and left lower extremity disabilities "are more likely than not aggravating his depressive disorder."  

Resolving all reasonable doubt in favor of the Veteran, as required under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, the Board concludes service connection for depression, as secondary to the service-connected lumbosacral strain and left lower extremity radiculopathy, is warranted.  

Tinnitus

The Veteran claims his tinnitus resulted from noise trauma sustained in service.  His DD Form-214 reflects that his military occupational specialty (MOS) in service was light wheel vehicle.  In addition, review of his STRs shows that he worked in the motor pool and underwent audiometry following exposure in noise duties.  Notwithstanding, his STRs are silent for complaints or findings of tinnitus.

On April 2013 VA examination, the Veteran reported a 2-3 year history of recurrent tinnitus accompanied by vertigo and loss of balance.  The examiner opined that it was less likely than not that the Veteran's tinnitus was caused by or a result of military noise exposure.  The examiner explained that the Veteran "did not correlate tinnitus to military service with reported onset 2-3 years ago."  The examiner further explained that there was no hearing loss during service to support the Veteran's claim and noted that he "reported tinnitus secondary to vertigo and loss of balance 2-3 years ago, not military noise exposure."  

It is not in dispute that the Veteran has tinnitus.  The diagnosis of tinnitus is generally established by subjective complaints (of the person experiencing it), and it is generally incapable of objective confirmation.  The April 2013 audiologist acknowledged that the Veteran has tinnitus, and the Board finds no reason to question his reports that he has it.  It may also reasonably be conceded, based on the Veteran's MOS, that he had exposure to hazardous levels of noise during his active duty service.  

Tinnitus was not noted/reported in service, or at any time proximately thereafter.  On April 2013 VA examination, the Veteran reported onset of tinnitus 2-3 years earlier, which would place onset in 2010 or 2011 (nearly 25 years following separation from active duty).  Accordingly, service connection for tinnitus on the basis that it became manifest in service and has persisted since is not warranted.  

What remains for consideration is whether, in the absence of evidence of onset in service and continuity since, the Veteran's tinnitus may somehow otherwise be related to his service/noise trauma therein.  As tinnitus is an insidious process, the matter of a nexus between such disability and a remote possible etiological factor (in the absence of onset contemporaneous with an etiological factor in service and continuity since) is a medical question that requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The competent medical evidence in the record regarding the etiology of the Veteran's tinnitus consists of the opinion of the April 2013 VA examiner who opined that it less likely than not that the Veteran's tinnitus is caused by or a result of his military noise exposure.  Because the opinion includes rationale that cites to factual data and the provider is a medical professional competent to offer it, it is probative evidence in this matter.  Because there is no competent evidence to the contrary, the opinion against the Veteran's claim is persuasive.  The Veteran's own opinion in this matter is not probative evidence; he does not cite to any supporting medical literature or opinion.  

Based on the foregoing, the Board finds that service connection for tinnitus is not warranted.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Sleep Apnea

The Veteran's STRs show no suggestion of any sleep-related complaints or findings and he reported no history of frequent trouble sleeping on May 1985 separation examination.  

Post-service VA treatment records note that the Veteran's sleep was "good."  

The March 2015 Mental Disorder DBQ notes symptoms of chronic sleep impairment.  The examiner further noted that the Veteran "has sleep impairment due to his chronic back pain" and "sleep for 4 hours."  A sleep disorder was not diagnosed, and his difficulty sleeping was considered a psychiatric symptom.

The Board finds that the evidence of record does not support a finding of service connection for sleep disturbance, including sleep apnea.  A review of the Veteran's post-service treatment records does not show he was diagnosed with a sleep disorder, including sleep apnea.  In the absence of a current diagnosed disability, service connection cannot be granted for such disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Veteran has not submitted any competent medical evidence showing that he has had a sleep disorder, including sleep apnea, at any time during this appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007).

The Board has considered the Veteran's reports of having sleep apnea.  However, as a layperson, he is not competent to establish that he has sleep apnea by his own opinions as diagnosing sleep apnea requires medical testing.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007). 

Based on the foregoing, the Board finds that service connection for sleep apnea is not warranted.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

High Cholesterol

The Veteran's STRs shows no findings of elevated cholesterol.  VA medical records show initial post-service findings of high cholesterol in January 2005. Specifically, a January 2005 treatment report notes that the Veteran's cholesterol was "sill elevated" and he was provided information on reducing cholesterol and exercising.  Subsequent VA treatment records also note findings of hyperlipidemia.  [High cholesterol is also referred to as hypercholesterolemia or hyperlipidemia.  Hypercholesterolemia is an "excess of cholesterol in the blood."  Dorland's Illustrated Medical Dictionary 792 (28th ed. 1994).  Hyperlipidemia is "a general term for elevated concentrations of any or all of the lipids in the plasma, including hypertriglyceridemia, hypercholesterolemia, etc."  Id. at 795.]

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  A symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). 

The Veteran's postservice treatment records show findings of high cholesterol/hyperlipidemia.  However, an elevated cholesterol level represents only a laboratory finding, and not, in and of itself, an actual disability for which VA compensation benefits are payable.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996).  There is no evidence that the Veteran has underlying disability entity manifested by high cholesterol/hyperlipidemia, and as such alone is not a "disability" for VA compensation benefits purposes, i.e., not a "service- connectable" disability entity, the Veteran has not presented a valid claim of service connection.  See Brammer, 3 Vet. App. at 225 (1992).  Consequently, the claim must be denied.

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  The evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14. However, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, the Board will assign staged ratings for separate periods of time.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, there has been no material change in the Veteran's lumbosacral spine and left lower extremity radiculopathy disabilities, and uniform evaluations are warranted.

All disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of injury or disease.  Under Code 5243, intervertebral disc syndrome may be rated, in the alternative, using a formula based on frequency of incapacitating episodes.  See 38 C.F.R. § 4.71a.

The General Rating Formula provides that a 40 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine or the entire spine warrants a rating of 50 or 100 percent, respectively.  38 C.F.R. § 4.71a, General Rating Formula.

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  Id. at Note (2); see also Plate V.

Under the General Rating Formula, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under the appropriate diagnostic code(s).  Id. at Note (1).  When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in 38 C.F.R. §§ 4.40 and 4.45.  Mitchell, 25 Vet. App. 32. 

The regulations also provide for separate ratings for chronic orthopedic and neurological manifestations of intervertebral disc syndrome.  Incomplete paralysis indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral the rating should include the application of the bilateral factor.  38 C.F.R. § 4.124a.

A September 2011 rating decision granted separate 20 percent ratings for radiculopathy of each lower extremity associated with lumbosacral strain under 38 C.F.R. § 4.124a, Code 8520 (for disability of the sciatic nerve).  The rating criteria for sciatic nerve disabilities provide a 20 percent rating when there is moderate incomplete paralysis, a 40 percent rating for moderately severe incomplete paralysis, a 60 percent rating for severe incomplete paralysis with marked muscular atrophy and an 80 percent rating for complete paralysis.  38 C.F.R. § 4.124a, Code 8520.  

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Veteran's application seeking an increased rating for his service-connected lumbosacral strain was received February 22, 2011 and for his left lower extremity disability was received on May 5, 2014.  Thus, the appeal period begins February 22, 2010 for the lumbosacral strain and May 5, 2013 for left lower extremity radiculopathy.  Relevant evidence dated during the appeal periods include VA treatment records, records from the Social Security Administration, June 2011 and May 2013 VA thoracolumbar spine examinations, May 2013 and October 2014 peripheral nerves examinations and statements from the Veteran.

A review of the Veteran's VA treatment records reflects his complaints of chronic low back pain and lumbar radiculopathy.  His written communications reflect his complaints of increased back pain, tingling into his legs and his need to use a cane for ambulation.  See VA Form 21-4138, Statement in Support of Claim, dated February 2012 and September 2012.  

On June 2011 VA examination, the Veteran complained of constant and severe lumbar spine stiffness, pain down his left leg into his toes and weakness of the low back and both legs.  He occasionally used a cane for ambulation and was able to walk 200 feet or for 10 minutes very slowly.  On examination, he had an abnormal gait and posture and abnormal kyphosis.  There was no ankylosis.  Range of motion testing showed 10 degrees of forward flexion, bilateral lateral flexion and left lateral rotation; 5 degrees of extension and 15 degrees of right lateral rotation.  Although there was pain, fatigue, weakness, lack of endurance and incoordination; there was no additional loss of function on repetitive motion.  Bilateral lower extremity motor function was abnormal because full extension of both legs against resistance was reduced by 50 percent (and was a sign of IVDS which had been productive of no incapacitating episodes during the prior 12 months) and sensory function was normal.  The examiner noted sciatic nerve involvement of both legs manifested by generalized leg weakness.  The diagnosis was lumbosacral strain with residual IVDS of the lumbar spine (the most likely involved peripheral nerve is the bilateral sciatic) and abnormal kyphosis, lumbar spine.  The examiner opined that the Veteran's final diagnosis was of moderate severity.  

A May 2012 determination from the Social Security Administration shows that the Veteran was awarded disability benefits due to his back disorders (discogenic and degenerative) and essential hypertension.  The records in support of this determination reflects the Veteran's complaints of back and leg pain and include VA treatment records.  

On May 2013 VA examination, the Veteran reported experiencing weekly flare-ups of his back symptoms which last 15 minutes.  He also reported daily use of a TENS (transcutaneous electrical nerve stimulation) unit with "fair" results.  Range of motion testing showed forward flexion to 30 degrees, extension to 5 degrees, bilateral lateral flexion and bilateral lateral rotation to 20 degrees.  With each range of motion, objective evidence of painful motion began at 0 degrees.  The Veteran was able to perform repetitive use testing and had no additional loss of range of motion.  Examination of the thoracolumbar spine showed tenderness or pain to palpation, guarding and muscle spasm which was severe enough to result in abnormal gait.  Muscle strength, reflex and sensory examinations were normal.  The Veteran had moderate intermittent radicular pain in both lower extremities and, although he had IVDS, he had had no incapacitating episodes during the prior 12 month period.  He regularly used a cane for assistance with ambulation.  

Peripheral nerve conditions examination in October 2014 showed intermittent lower extremity pain, paresthesias and/or dysesthesias and numbness which was mild on the right and moderate on the left.  Muscle strength and reflex examinations were normal; however, sensory examination showed decreased sensation of the left leg/ankle and foot/toes for light touch.  The Veteran had an abnormal gait (limp) due to his spinal problems.  On severity evaluation for lower extremity nerves, he had mild bilateral incomplete paralysis of the sciatic nerve and mild left incomplete paralysis of the external popliteal (common peroneal) nerve, musculocutaneous (superficial peroneal) nerve, internal popliteal (tibial) nerve and posterior tibial nerve.  The used a cane for stability due to left leg pain.  

Based upon the evidence of record, there is no evidence of thoracolumbar spine ankylosis or incapacitating episodes of intervertebral disc syndrome over a 12 month period with a total duration of at least six weeks at any time during the appeal period.  Therefore, the criteria for a rating in excess of 40 percent have not been met or more closely approximated. 

The Board also finds that throughout the period on appeal, the Veteran's service-connected left lower extremity radiculopathy is manifested by no more than moderate impairment of the left sciatic nerve.  The June 2011, May 2013 and October 2014 VA examinations described the severity of the Veteran's left lower extremity radiculopathy as moderate.  In addition to those characterizations, the findings do not more closely approximate the criteria for moderately severe incomplete paralysis.  On October 2014 VA examination, sensory examination showed decreased sensation of the left leg/ankle and foot/toes for light touch and severity evaluation for left lower extremity nerves was consistently described as mild.  Therefore, an increased initial rating in excess of 20 percent for left lower extremity radiculopathy is not warranted. 

The Board is aware of the Veteran's credible complaints of pain.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran is not, however, competent to identify a specific level of disability according to the appropriate diagnostic code.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Such competent evidence concerning the nature and extent of all manifestations of the Veteran's lumbar spine disability has been provided by the medical personnel who have examined him during the current appeal.  

The medical findings directly address the criteria under which lumbar spine and associated neurologic disabilities are evaluated.  The discussion above reflects that the symptoms of the Veteran's back disability and left lower extremity radiculopathy (both orthopedic and neurologic manifestations) are contemplated by the applicable rating criteria.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

In sum, the Board finds the preponderance of the evidence is against the claim for a rating in excess of 40 percent for the service-connected lumbosacral strain and for a rating in excess of 20 percent for left lower extremity radiculopathy.

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from common etiology will be considered as one disability.  38 C.F.R. § 4.16(a). 

The Veteran's service-connected disabilities are lumbosacral strain with residual intervertebral disc syndrome, rated 40 percent, and radiculopathy of the lower extremities associated with lumbosacral strain, each rated 20 percent.  The combined rating for the service-connected disabilities is 60 percent; as they all share a common etiology (lumbosacral strain and its residual complications), they are considered a single disability rated 60 percent.  Moreover, as discussed above, service connection for depression secondary to the Veteran's service-connected lumbosacral strain is also granted.  Thus, the schedular requirements for a TDIU rating are met.  The question remaining is whether the Veteran's service-connected disabilities (alone) render him incapable of participating in a substantially gainful occupation. 

The Veteran's September 2012 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, reflects that he has completed 2 years of college and he has no other education or training.  Notably, the Veteran's March 2015 Mental Disorders DBQ notes that he graduated from high school and "attended trade school (mechanic) but did not finish the program."  However, his employment has consisted of 7 years as an assembly worker (manual laborer) at a manufacturing facility.  He claims that his service-connected back disability prevents him from securing or following substantially gainful employment.  

The record also shows that he has established entitlement to Social Security disability benefits primarily due to his back disorders (discogenic and degenerative).

The May 2013 VA examination report notes that the Veteran worked on an assembly line in a motorcycle plan and was terminated from his work because he was unable to lift.  The examiner opined, "[b]ecause of the severity of his back pain and his inability to lift it is unlikely that the [V]eteran would be able to do physical work.  He should however, be able to do most sedentary work."  

A March 2015 Mental Disorders DBQ notes that the Veteran's mental diagnosis (depressive disorder due to another medical condition with mixed features) results in occupational and social impairment with deficiencies in most areas.  However, the examiner also opined that the Veteran "cannot sustain the stress from a competitive work environment or be expected to engage in gainful activity due to his [now service-connected] depressive disorder secondary to medical condition."  The Veteran reported excessive absenteeism and being fired from his job because he was unable to perform the functions of his job.  The examiner concluded that the Veteran's lumbar spine, left leg condition and secondary depressive disorder "renders him incapacitated."  

Based on a review of the evidence, the Board concludes that an award of a TDIU is warranted.  When considering the Veteran's employment and educational background, as well as the medical evidence of record, in addition to affording the Veteran the benefit-of-the-doubt, the Board finds that the evidence supports a grant of a TDIU.  Also noteworthy is the fact that the Veteran has been awarded Social Security disability benefits.  While Social Security Administration awards are based on criteria distinct from the criteria relied upon by VA (for TDIU) (they contemplate all disabilities shown rather than basing a determination as to the Veteran's employability on his service-connected disabilities alone) and cannot be determinative of themselves, they are evidence bearing on TDIU.  Further, in concluding that the Veteran was not rendered unemployable (at least for sedentary employment) by his service-connected disabilities, the May 2013 VA opinion against the Veteran's claim does not fully address the impact of his (now service-connected) depression on his ability to engage in sedentary employment; nor does it identify the types of sedentary employment that remain feasible despite the Veteran's limited education and lack of experience in other than physically demanding forms of employment. 

The ultimate question of whether a Veteran is capable of securing or following substantially gainful employment is an adjudicatory determination, not a medical one.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376 (2013).  

Affording the Veteran the benefit of the doubt, the Board finds that the evidence is at least in equipoise that the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment.  Therefore, entitlement to TDIU is warranted.


ORDER

Service connection for depression, secondary to the Veteran's service-connected lumbosacral strain and lower extremity disabilities, is granted.

Service connection for tinnitus is denied.

Service connection for sleep apnea is denied.

Service connection for high cholesterol is denied.

Entitlement to a rating in excess of 40 percent for lumbosacral strain is denied.

Entitlement to an initial disability rating in excess of 20 percent for left lower extremity radiculopathy is denied.

A TDIU rating is granted, subject to the regulations governing payment of monetary awards.


REMAND

Regarding the matter of service connection for asthma, it is noted that the Veteran reported a history of asthma on his July 1978 enlistment examination.  The examiner noted that asthma had existed since childhood and the last episode had been 6 months previously.  STRs show treatment for recurrent asthma and note that the Veteran had been treated with medications for exacerbations.  Post service VA treatment records show the Veteran's continued treatment for asthma and note that it is "controlled on albuterol."  

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  A pre-existing injury or disease is considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the "correct standard for rebutting the presumption of soundness under section 1111 requires the government to show by clear and unmistakable evidence that (1) the veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service."  The Federal Circuit noted that lack of aggravation could be shown by establishing there was no increase in disability or that any increase in disability was due to the natural progress of the pre-existing condition.  See Wagner v. Principi, 370 F.3d 1089, 1096-97 (Fed. Cir. 2004). 

The October 2014 respiratory disorders examination is inadequate because the examiner did not consider the appropriate clear and unmistakable standard.  A new opinion is required.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

VA treatment records note that the Veteran is in receipt of treatment for asthma and hypertension by an outside (private) physician.  Such records have not been obtained and are not available for review.  Accordingly, development to secure the outstanding records is necessary (and adjudication of the matter of service connection for hypertension is deferred pending receipt of such records.)

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all providers (VA and private) from whom he has received treatment for asthma and hypertension/high blood pressure and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each private provider identified.  After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records, to include records of all VA treatment (which are constrictively of record.)  

2.  After completion of the foregoing, schedule the Veteran for a respiratory disorders examination to ascertain the likely etiology of his asthma.  The claims file must be made available to the examiner for review in conjunction with the examination.  Based on review of the record and interview/examination of the Veteran, the examiner should address the following:

(a) Does the evidence of record clearly and unmistakably show that the Veteran had asthma that existed prior to his entry onto active duty?

(b) If the answer is yes, does the evidence of record clearly and unmistakably show that the preexisting asthma was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

(c) If the answer to either (a) or (b) is no, is it at least as likely as not that the Veteran's asthma had its onset in service?

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.

3.  The AOJ should then review the record and readjudicate the claims of service connection for asthma and hypertension.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


